Citation Nr: 1718986	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  17-00 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2016 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).  In December 2016, the Veteran requested a hearing before the Board sitting in Washington, DC, but withdrew this request in January 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss is not related to service and did not manifest within one year of separation.

2.  Tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated January 2017 in conjunction with the notice supplied on VA Form 21-526EZ, through which the Veteran submitted his claim.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records have been obtained.  

The Board notes that the Veteran's service treatment records, with the exception of his November 1957 separation examination, are not associated with the claims file and are likely fire-related (i.e., destroyed or damaged by a fire at the National Personnel Records Center (NPRC) facility in 1973).  In a January 2017 letter, the Veteran was informed that VA had been unable to obtain his service treatment records, and that further evidence corroborating his in service injuries should be submitted if available.  The Board is mindful that, in a case such as this, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that some of the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

The Veteran was provided a VA examination of his claimed hearing loss and tinnitus in March 2016.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for bilateral hearing loss and tinnitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As discussed above, the Veteran's service treatment records are unavailable, with the exception of his November 1957 separation examination.  No hearing-related disability was noted on this examination report, and it does not appear that any audiometric testing was recorded.  A signed physical condition form in his service personnel records indicates that at the time of discharge he did not acknowledge any change in his physical condition during enlistment.  

VA treatment records reflect that in January 2005 the Veteran sought treatment from an otolaryngologist for chronic otitis externa.  He was treated in February, May, and July of 2005, and consistently denied having experienced hearing loss.

In a December 2015 statement, the Veteran reported that his hearing has been getting worse and he thinks it might be from all the weapons noise he was exposed to in service.  In his December 2015 claim, he stated that he was a rifleman in the Army and was exposed to loud noise from cannons, weapons fire, and hand grenades without hearing protection.  He reported that he suffered from hearing loss and ringing in his ears since.  He denied acoustic trauma outside of service.

VA treatment records reflect that in February 2016 the Veteran reported a long-term gradually developing hearing loss.  He denied tinnitus.  Otoscopy revealed impacted cerumen bilaterally.  Cerumen removal was attempted but discontinued due to stenotic canals and discomfort.  Due to impacted cerumen and abnormal tympanometry, no audiometric testing was conducted.  He underwent ear irrigation in March 2016.

The Veteran underwent a VA examination in March 2016.  He reported difficulty understanding conversational speech.  He stated that he had noticed hearing difficulties over the past several years, gradually worsening over time.  He stated that he first began noticing hearing difficulties when he was in his forties.  He also reported intermittent buzzing over the prior couple of years.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
70
80
LEFT
20
20
50
70
75

Speech discrimination scores were 92 percent in the right ear and 84 percent in the left ear.  Ipsilateral acoustic reflexes were abnormal in both ears.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that hearing loss was less likely than not caused by an in-service event.  This opinion was based on a detailed rationale.  The Veteran's military occupation specialty, light weapons infantry, is highly probable for hazardous noise exposure.  The examiner explained, however, that noise exposure does not always cause hearing loss and that permanent noise-induced hearing loss occurs instantly without delayed onset.  The examiner cited an Institute of Medicine panel which found that based on current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss is "unlikely."  Additionally, the examiner cited the Veteran's cardiovascular disease, not service-connected, as a known risk factor for sensorineural hearing loss.  The examiner further opined that tinnitus was less likely than not related to service.  This opinion was based on the rationale that the tinnitus is more likely related to the Veteran's hearing loss.  The examiner explained that in the absence of an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure does not exist.

VA treatment records reflect that in May 2016 the Veteran was again treated for otitis externa.  While the record refers to his hearing loss, no etiology was discussed, nor was there discussion of etiology later in 2016 when the Veteran was fitted for hearing aids.

In his September 2016 notice of disagreement and in his December 2016 substantive appeal, the Veteran reported in-service exposure to loud noise from machine guns in basic training and field training.  He denied noise exposure prior to service and subsequent to service, stating that he worked in construction and for the police department. 

The Board finds that the evidence weighs against a finding that hearing loss is related to service or manifested within one year of separation.  There is no evidence that hearing loss manifested within one year of separation from service, and at his VA examination the Veteran himself estimated an onset at least more than a decade after separation from service.  As to such a delayed onset, the VA examiner gave a detailed and probative rationale to support the opinion that an onset many years after service was not related to in-service acoustic trauma.  There is no medical evidence in the record contrary to the opinion of the VA examiner.  The Board recognizes that the Veteran's service treatment records are not fully available to provide evidence supporting his claim, and that the Board therefore has a heightened duty to consider the benefit-of-the-doubt rule.  There is little reason to believe that the missing service treatment records would have been probative, however.  The Veteran has reported that his hearing loss did not manifest until years after service.  In such a case, service treatment records would generally only be probative so as to provide a comparison between the audiometric testing conducted at induction and separation examinations.  Here, the Veteran's separation examination report is available and indicates that no such audiometric testing was conducted.  There is no reason to expect that any audiometric testing was conducted at any other point save at induction, which would be of little use without separation examination testing results for comparison.  For these reasons, the Board finds that the evidence weighs against a finding that hearing loss is related to service or manifested within one year of separation, and service connection is therefore denied.

Similarly, the Board finds that the evidence weighs against a finding that tinnitus is related to service.  The VA examiner's opinion is probative in its explanation of how tinnitus is generally related to hearing loss and not to noise exposure that did not cause hearing loss.  Furthermore, the Veteran's reports of tinnitus are inconsistent.  He reported tinnitus in his December 2015 claim and at his March 2016 VA examination, but in between he denied tinnitus while being treated for hearing loss in February 2016.  Indeed, there are no medical records of tinnitus reports outside of the VA examination.  For these reasons, the Board finds that the evidence weighs against a finding that tinnitus is related to service, and service connection is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


